Zimbra                                                       https://rnail.j acksonnj .nelih/printmessage?id~2ffcb3 94-c6d8-43e7 -ab ...
Zimbra                                                                      clerk@jacksontwpnj.net
Re:
From : mordyburnstein <mordyburnstein@gmail.com>                      Mon, Jul 17, 2017 08:23 AM
Subject : Re:
To : Robert A Nixon
<councilmannixon@jacksontwpnj.net>
Thank you , I will try that again.
Sent from my Verizon, Samsung Galaxy smartphone
-------- Original message --------
From: Robert A Nixon <councilmannixon@jacksontwpnj.net>
Date: 7/16/17 6:32 PM (GMT-05:00)
To: mordyburnstein <mordyburnstein@gmail.com>
Subject: Re:
I would respectfully suggest you contact the Mayor and Council President. Thanks.
Rob Nixon




                                                                                             Case 3:17-cv-03226-MAS-DEA Document 55-72 Filed 09/06/19 Page 1 of 3 PageID: 1398
Councilman
----- Original Message -----
From: mordyburnstein <mordyburnstein@gmail.com>
To: Robert A Nixon <councilmannixon@jacksontwpnj.net>
Sent: Sun, 16 Jul 2017 11:44:39 -0400 (EDT)
Sent from my Verizon, Samsung Galaxy smartphone
1 of2                                                                                                             11/7/2017, 7:30 AM
TWP002228
Zimbra                                                 https I /mail.j acksonnj .netlh/printmessage?id~2ffcb394-c6d8-4 3e7 -ab ...
As the summer weeks pass by I am constantly asked about the possibility of putting
up a eruv to enable people to be outside on saturday and enjoy themselves together
with their neighbors and children. I have been telling everyone to hold off and let's
try to do it in a way that will not increase tension in our town at all. We have looked
into many options and ideas and spoken to many experts from around the country
and have been advised to go with the idea of utilizing the utility poles as much as
possible. While it is not as ideal for many reasons , including the fact that it is very
expensive, it makes the most sense and should not cause any residents harm
whatsoever. After reaching out to the utility company's they have given us the advise
and help how best to proceed. They have advised us that the first step is to acquire
municipality consent to enable us to rent the right to use the poles. What is the best
way for us to get that permission? It is clear to me that this is the best way to
proceed in a way that will garenttee everyone can enjoy the quality of life that they
deserve and no one feels threatened at all. I am asking for your help in this matter
and look forward to working together.Mordy Burnstein




                                                                                             Case 3:17-cv-03226-MAS-DEA Document 55-72 Filed 09/06/19 Page 2 of 3 PageID: 1399
2 of2                                                                                                       ll/7/2017, 7:30 AM
TWP002229
Zimbra                                                       https ://mail.j acksonnj .net/h/printmessage?id~2ffcb3 94-c6d8-4 3e7 -ab ...
Zimbra                                                                      clerk@jacksontwpnj.net
From : mordyburnstein <mordyburnstein@gmail.com>                      Thu, Jul 20, 2017 02:29 PM
Subject : <No Subject>
To : councilmanbressi@jacksontwpnj.net
Dear Council President Bressi,
I hope your enjoying your summer and staying cool. As I am sure you know I sent the
administrator a official request for municipal consent for the utility company's to rent
us the right to use their poles for our eruvs. We would like to use their poles the same
way other company's have rented it from them in the past( for example optimum etc)
and it would serve Jackson residents in a positive way. Firstly it would enable over
500 family's in Jackson to enjoy themselves on Saturdays and be able to bring their
youth outdoors. It would greatly increase the quality of life for these residents without
causing a harm to anyone else's quality of life. In fact these poles would not be seen
at all to the average eye. In addition this would keep away more unnecessary
tension. There would not be a reason for most people to be building private eruvs




                                                                                             Case 3:17-cv-03226-MAS-DEA Document 55-72 Filed 09/06/19 Page 3 of 3 PageID: 1400
around their propertys. While in concept I do not see a problem with private ones,
for the sake of community relationships this is the correct way to do it. I have spoken
in the past to your colleagues and they seemed to be on the same page and mention
ed you as the council President are the way to get this important matter taken care
of. As the summer weeks pass I feel that now is the best time to move on this for the
benefit of ALL Jackson residents.
Sincerely, Mordy
Sent from my Verizon, Samsung Galaxy smartphone
1 of 1                                                                                                             E/7/2017, 7:30 AM
TWP002230
